DETAILED ACTION
This action is in response to communications filed on October 13th, 2021.
Claims 1-16, 18, and 20 are hereby allowed.  Claim 1, 12, 18, and 20 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 8-11 of their response filed on October 13th, 2021 are persuasive in arguing that the prior art of record (the combination of Zhang, Silva, and Doctor) does not teach the claims as amended.  Specifically, the prior art of record does not teach: encapsulating a packet into a tunnel wherein a header of the packet comprises the tunnel compatibility information.
Upon further search and consideration in the technology area of monitoring datacenter network traffic for tool-reachable network addresses and tunnel compatibility, no prior art was identified as teaching: encapsulating a packet into a tunnel wherein the header of the packet comprises the tunnel compatibility information.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker		Patent no.	7,899,048
Foschiano	Patent no.	8,520,540
Singh		Patent no.	10,326,830
Gokhale	Patent no.	11,1,9,804
Doctor		Pat. Pub.	2016/0182336
Jin		Pat. Pub.	2021/0136632
Paul		Pat. Pub.	2018/0386915
Gaddehosur	Pat. Pub.	2019/0297053
Poulin		Pat. Pub.	2018/0294993
Chuu		Pat. Pub.	2018/0242187
Callard		Pat. Pub.	2018/0097722
Tumuluru	Pat. Pub.	2018/0069924
Li		Pat. Pub.	2016/0156752
Choi		Pat. Pub.	2015/0098472
Tidemann	Pat. Pub.	2021/0136141

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/5/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457